Citation Nr: 1215256	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  08-25 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for bilateral sensorineural hearing loss.

2.  Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to June 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In the December 2007 rating action on appeal, the RO reopened the claims and denied them on the merits.  Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, the issues on appeal have been characterized as shown above.

The merits of the issues of entitlement to service connection for bilateral sensorineural hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  An unappealed May 2005 rating decision denied service connection for bilateral sensorineural hearing loss and tinnitus finding no evidence of current diagnoses related to military service. 

2.  Evidence received since the final May 2005 decision raises a reasonable possibility of substantiating the claims.

CONCLUSION OF LAW

The May 2005 rating decision that denied the claims for entitlement to service connection for bilateral sensorineural hearing loss and tinnitus is final, but evidence received since May 2005 in relation to the claims is new and material, and, therefore the claims may be reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disorders, such as sensorineural hearing loss, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran's claim for entitlement to service connection for bilateral sensorineural hearing loss and tinnitus was originally denied in a May 2005 rating decision.  At that time, the Veteran had not identified or provided any post-service medical records indicating he currently had diagnoses of hearing loss or tinnitus.  The only evidence of record at that time was service treatment records, which showed hearing within normal limits and was otherwise silent as to complaints or treatment for hearing loss or tinnitus.

Thereafter, the Veteran re-filed his claims in June 2007 attaching a June 2007 private audiogram to support his claims.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a). 

The Veteran never appealed the 2005 rating decision and his 2007 submission of new evidence was two years after the original denial of his claim.  Indeed, no correspondence was received within one year following the RO's notification of the May 2005 denial.  Accordingly, the May 2005 rating decision is considered final.

At the time of the May 2005 decision, the record included service treatment records and the Veteran's claim.  The service treatment records are completely silent as to complaints, treatment or diagnoses of hearing loss or tinnitus.  The Veterans May 1969 entrance examination and May 1973 separation examination reflect audiograms well within normal limits and, indeed, nearly "perfect" auditory threshold scores at all frequency levels.  The Veteran's 2004 claim indicates complaints of hearing loss and tinnitus since service claimed due to in-service exposure to jet engine noise while working as a jet electrician for the Navy.  The Veteran did not identify or provide any medical records for these claimed disorders, but the Veteran's DD-214 confirms the Veteran's MOS as an electrician for the Navy.

Potentially relevant evidence received since the May 2005 decision includes: (1) A June 2007 private audiogram and opinion; and (2) a December 2007 VA examination.  

Except as provided in Section 5108 of this title, when the RO disallows a claim, the claim may not thereafter be reopened and allowed and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a),

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran contends he has suffered with hearing loss and tinnitus since service and attributes his hearing loss to in-service noise exposure working as a jet electrician in the Navy.  He further contends he was not exposed to any comparable noise trauma since service.

The RO denied the Veteran's claims in May 2005 because there was no evidence indicating current diagnoses of the claimed conditions.

Since May 2005, the Veteran provided a private audiogram with opinion dated June 2007 where the Veteran was diagnosed with mild bilateral hearing loss and tinnitus.  The private audiologist further opined the Veteran's in-service noise exposure to jets "is sufficient enough as to have caused" the hearing loss and tinnitus.  That opinion could reasonably substantiate his claims and, therefore, the claims are reopened.  See Shade, 24 Vet. App. at 118.

In light of the favorable opinion here, any defect with respect to VA's duties to notify and assist is considered non-prejudicial.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  


ORDER

As new and material evidence has been submitted, the issue of entitlement to service connection for bilateral sensorineural hearing loss is reopened and to that extent the claim is granted.

As new and material evidence has been submitted, the issue of entitlement to service connection for tinnitus is reopened and to that extent the claim is granted.


REMAND

The Veteran claims he has hearing loss and tinnitus symptoms since separation from the Navy in 1973.  He further claims he was exposed to excessive jet engine noise in the military working as an electrician for the Navy and never has had any comparable noise trauma since service.  The Veteran's DD-214 confirms the Veteran worked as an electrician for the Navy.

In support of his claim, the Veteran submitted a private June 2007 audiologist report with audiogram diagnosing the Veteran with mild hearing loss and tinnitus and opining that the Veteran's in-service jet engine noise exposure "is sufficient enough" to have caused his current hearing loss and tinnitus.  Post-service noise exposure noted was minimal.  The Veteran stated at that time he was not exposed to noise while working as a civilian electronics technician and manager or as a volunteer fire fighter.  Other than the Veteran's self-reported history, it does not appear the private audiologist reviewed any other records in rendering her opinion.

The Veteran was afforded a VA examination in December 2007 where the examiner similarly noted the Veteran's in-service noise exposure.  With regard to post-service noise exposure, the examiner did note it was minimal, but indicated the Veteran's recreational use of motorcycle riding (with a fully enclosed helmet).  The VA examiner diagnosed the Veteran with hearing loss and tinnitus, but opined that the Veteran's hearing loss was not likely due to his military noise exposure.  The examiner noted the Veteran's contentions at that time that his hearing loss did not begin until seven to eight years ago and scientific studies have ruled out the idea of "delayed onset" of hearing loss.  Since the Veteran's hearing loss did not begin until decades after service, the examiner found it unlikely his hearing loss is related to military noise exposure.  With regard to tinnitus, on the other hand, the Veteran claims tinnitus existed for 15 to 20 years and, therefore, the examiner could not resolve the issue of etiology with resorting to mere speculation.  That is, the examiner noted the fact that his service treatment records showed normal hearing on entrance and separation with no complaints of tinnitus noted in the service treatment records or post service treatment records until decades later.  

The Veteran disputes the adequacy of the December 2007 VA examination indicating he feels the VA examiner misunderstood his self-reported symptoms.  That is, the Veteran claims he told the examiner he has always had some amount of hearing loss since service, but that his hearing loss worsened and become more of an issue over his daily life in the last seven to eight years.  He again emphasized his complete lack of noise trauma since his military service.

An examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

In light of the Veteran's contention that the VA examiner misunderstood his medical history, and in light of the positive private opinion, a new VA examination is indicated to resolve the conflicting evidence.

The RO should also take this opportunity to obtain any and all missing treatment records to the extent they exist.  The Board notes the claims file is completely devoid of any medical evidence aside from the June 2007 private audiogram and December 2007 VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any treatment providers and complete release forms authorizing VA to request his treatment records from any private or VA physician from whom he received treatment for his hearing loss and tinnitus since 1973 (and not already of record).  These medical records should then be requested, and the RO/AMC should specify that actual treatment records, as opposed to summaries, are needed.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.

2.  After obtaining the above records, to the extent available, schedule the Veteran for a VA audiological examination to ascertain whether it is at least as likely as not (50 percent probability or greater) that any diagnosed hearing loss and/or tinnitus is attributable to in-service noise exposure as a jet mechanic for the Navy.  Noise exposure may be presumed in rendering the opinion.

The examiner is advised that the record includes the following:  the Veteran's contentions of continuity of symptoms since 1973; a private medical opinion rendered in 2007 attributing his hearing loss and tinnitus to his military service; and a December 2007 VA examiner opining to the contrary.

The claims folder must be provided to the examiner.  The physician should provide a complete rationale for any opinion provided, whether the opinion is favorable or unfavorable to the claim reconciling all conflicting medical evidence.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  The claims should thereafter be readjudicated.  If the claims remain denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.  



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


